DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, the recited “a second position and a third position when the cover is in the closed position” should be corrected to “a second position, and a third position when the cover is in the closed position”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the developing guide”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the first drum position”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kobayashi et al. US 20160216684.
Regarding claim 1, Kobayashi et al. discloses:
An image forming apparatus comprising: 
a main body casing (FIG. 1) having an opening (behind cover 40) (FIG. 6a) and a drum guide (271) (FIG. 3); 
a cover (40) (FIGs. 6a and 6b) movable between an open position in which the cover does not cover the opening and a closed position in which the cover covers the opening; 
a drum cartridge (270) (FIG. 2) including a photosensitive drum (27) (FIG. 1) rotatable about a first axis extending in a first direction, the drum guide extending in the first direction and configured to guide the drum cartridge, the drum cartridge being removably insertable into the main body casing through the opening in the first direction [0033]; 
a developing unit (220) (FIG. 2) including a developing roller (22) (FIG. 1) rotatable about a second axis extending in the first direction,
an intermediate transfer belt (265) (FIG. 1) positioned above the drum cartridge and the developing unit in a state where the drum cartridge is attached to the main body casing; 
wherein in a case where the cover is in the open position, the developing roller is in a first developing position spaced from the photosensitive drum [0039] (FIG. 4), 
wherein in a case where the cover moves to the closed position from the open position, the developing roller is moved toward the photosensitive drum from the first developing position [0052] (FIG. 3) 
wherein the drum guide includes a drum guide groove (FIG. 3) extending in the first direction and the developing guide (41) (FIG. 5) includes a developing guide groove (FIG. 5) extending in the first direction, and 
wherein the drum cartridge includes a drum guide protrusion (bottom protruding portion of drum cartridge) (FIG. 3) engageable with the drum guide groove in a case where the drum cartridge is inserted into the main body casing.
Regarding claim 2, Kobayashi et al. discloses:
a movable cam (42) (FIGs. 6a and 6b) movable among a first position (FIG. 6b) when the cover is in the open position, a second position (during opening or closing of the cover) and a third position (FIG. 6a) when the cover is in the closed position, the second position being intermediate between the first position and the third position [0042].
Regarding claim 4, Kobayashi et al. discloses:
wherein the developing unit includes a developing guide protrusion (bottom protruding portion of developing cartridge) (FIG. 3) engageable with a developing guide groove (41) (FIG. 5) in a case where the developing unit is inserted into the main body casing.
Regarding claim 5, Kobayashi et al. discloses:
a discharge unit (31/312) (FIG. 1) including a discharge roller (31) (FIG. 1) configured to convey a sheet, the discharge unit positioned above the intermediate transfer belt.
Regarding claim 6, Kobayashi et al. discloses:
a feed unit (4/5) (FIG. 1) configured to feed a sheet, the feed unit positioned below the drum cartridge and the developing unit in a state where the drum cartridge and the developing unit are attached to the main body casing.
Regarding claim 7, Kobayashi et al. discloses:
wherein the drum cartridge and the developing unit are arranged in a second direction intersecting the first direction in a state where the drum cartridge and the developing unit are attached to the main body casing (FIG. 1).
Regarding claim 8, Kobayashi et al. discloses:
wherein the second direction is intersecting to an up-down direction (FIG. 1).
Regarding claim 9, Kobayashi et al. discloses:
wherein the second direction is perpendicular to the first direction and the up-down direction (FIG. 1).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art of record does not disclose or suggest the recited “wherein in a case where the movable cam is in the first position, the photosensitive drum is in the first drum position and the developing roller is in the first developing position, wherein in a case where the movable cam is in the second position, the photosensitive drum is moved toward the intermediate transfer belt from the first drum position, and wherein in a case where the cam is in the third position, the developing roller is moved toward the photosensitive drum from the first developing position” along with the remaining claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/               Primary Examiner, Art Unit 2852